DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 1/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are drawn towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 102, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claim 1 including “the imaging lens of the rearward imaging device and an imaging lens of the downward imaging device are disposed to overlap each other in at least a part thereof in the vehicle width direction when viewed from a vehicle front-rear direction”, “wherein a lamp unit that emits light to the outside is attached to an outer portion of the housing in the vehicle width direction,” and “wherein the lamp unit is disposed, in a state in which the housing is attached to the side portion of the vehicle body, outside the rearward imaging device and the downward imaging device in the vehicle width direction.”

See the rejection below for how the cited art in light of existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 2 and 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sunaga (US 20200036903 A1) (hereinafter Sunaga) in view of Kaneko (US 20200164804 A1) (hereinafter Kaneko).
Regarding claim 1, Sunaga discloses:
An imaging unit for a vehicle comprising: [See Sunaga, ¶ 0030 and Fig. 6 discloses a first camera (11a) and second camera (11b) mounted to a side of a vehicle.]
a rearward imaging device that images a lateral rearward side of the vehicle; [See Sunaga, ¶ 0032-0033, 0073, Fig. 7A discloses a first camera (11a) imaging in a direction towards a rear of the vehicle.]
a downward imaging device that images a lateral downward side of the vehicle; and [See Sunaga, ¶ 0032-0033, 0073, Fig. 7A discloses a second camera (11b) imaging in a direction downwards
a housing in which the rearward imaging device and the downward imaging device are housed and that is attached to a side portion of a vehicle body, [See Sunaga, ¶ 0072-0073 discloses a camera module (1) attached to a side of the vehicle and capturing images rearward/behind and diagonally-right in front of the vehicle (including a downward direction).]
 and is disposed inside the housing such that an outer end of an imaging lens in a vehicle width direction is located outside the downward imaging device in the vehicle width direction, and [See Sunaga, Fig. 6 (annotated below with Fig. 7A superimposed) illustrates a “rearward” imaging device (11a) provided towards a back side of the vehicle, and wherein an “outer end” of imaging lens 11a closest towards the vehicle is located outside the downward imaging device (11b), as is indicated by annotation “outer end of rearward imaging device located outside downward imaging device”.]

    PNG
    media_image1.png
    442
    570
    media_image1.png
    Greyscale

the imaging lens of the rearward imaging device and an imaging lens of the downward imaging device are disposed to overlap each other in at least a part thereof in the vehicle width direction when viewed from a vehicle front-rear direction, [See Sunaga, Fig. 6 (annotated above with Fig. 7A superimposed) illustrates imaging lens (11a), having a furthermost part away from the vehicle in a width direction which overlaps a part of imaging lens (11b) when viewed from a front-rear direction.  Dotted lines illustrate a line-of-sight viewed from a front-rear direction.]
Sunaga does not appear to explicitly disclose:
wherein a lamp unit that emits light to the outside is attached to an outer portion of the housing in the vehicle width direction, and
wherein the lamp unit is disposed, in a state in which the housing is attached to the side portion of the vehicle body, outside the rearward imaging device and the downward imaging device in the vehicle width direction.
However, Kaneko discloses:
wherein a lamp unit that emits light to the outside is attached to an outer portion of the housing in the vehicle width direction, and [See Kaneko, Fig. 17 illustrates a “side turn lamp” (380) emitting light to the outside attached to an outermost portion of a vehicle housing in a width direction.]
wherein the lamp unit is disposed, in a state in which the housing is attached to the side portion of the vehicle body, [See Kaneko, ¶ 0019 discloses a mirror housing provided in a side portion of a vehicle body; See Kaneko, Figs. 17 and 18 illustrate a side-view mirror camera/illumination assembly.] outside the rearward imaging device and the downward imaging device in the vehicle width direction. [See Kaneko, Fig. 18 illustrates a plan view of a door mirror viewed from behind, wherein “side turn lamp” (380) is clearly provided “outside” rearward and downward imaging devices (332/331); See Kaneko, Fig. 17 illustrates a top-down view of the same door mirror with element 380 extending “outside” of the imaging devices 332/331 in a rightward direction with respect to the provided coordinate reference frame.]
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with mirror replacement vehicle camera technologies and would have understood, as evidenced by Kaneko, that in order to provide improved/broader visibility of a turning direction indicating function, using a curved indicator would have been beneficial.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include such a curved turning indicator as taught by Kaneko in the system of Sunaga in order to obtain this advantage.  Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 2, Sunaga in view of Kaneko discloses all the limitations of claim 1.
Sunaga discloses:
wherein the rearward imaging device and the downward imaging device are disposed in the housing such that, in the state in which the housing is attached to the side portion of the vehicle body, centers of both device main bodies are positioned substantially within a same horizontal plane. [See Sunaga, Fig. 6 (annotated above with Fig. 7A superimposed) illustrates a part of both the downward and rearward imaging device lenses overlapping along a horizontal plane, and thus the imaging devices thereof are “substantially within” a same horizontal plane.]
 
Regarding claim 4, Sunaga in view of Kaneko discloses all the limitations of claim 1.
Kaneko discloses:
wherein the lamp unit is attached to the housing such that, in the state in which the housing is attached to the side portion of the vehicle body, a center position of the lamp unit in [See Kaneko, Fig. 18 illustrates “side turn lamp” (380) being centered and “substantially” within a same horizontal plane as main camera (331) and sub-camera (332).]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 5, Sunaga in view of Kaneko discloses all the limitations of claim 1.
Kaneko discloses:
wherein a front side portion of the housing has an inclined region that extends to be inclined outward in the vehicle width direction from a front toward a rear of the vehicle body,  [See Kaneko, ¶ 0246, Figs. 17, 18 illustrate a housing body (304), which has a curved/inclined portion in a width direction from close to a vehicle body (401) towards the rear (cameras 331, 332 having fields of view pointing in a vehicle rearward direction).]
wherein the lamp unit has an inclined portion that is disposed in the housing along the inclined region, and [See Kaneko, Figs. 17, 18 illustrates a side turn lamp (380) which substantially matches the contour/incline of the housing body (304).]
wherein the downward imaging device is disposed at a position inside the inclined portion in the vehicle width direction. [See Kaneko, Figs. 17, 18 illustrate the camera (331) having a downward imaging field of view (illustrated per element 331p of Fig. 18), such that the camera 331 is positioned inside of an inclined portion per top-down view of Fig. 17.]
	The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 6, Sunaga in view of Kaneko discloses all the limitations of claim 5.
Kaneko discloses:
[See Kaneko, ¶ 0193, 0231 discloses that the fields of view of a main camera and sub-camera can be changed easily by switching the cameras (331) and (332) to be used; See Kaneko, Figs. 17, 18 illustrate at least sub-camera (322) disposed inside of housing (362) such that the imaging lens is inclined (angled) outward and downward (see Fig. 18, element 331p) from the main body.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 7, Sunaga in view of Kaneko discloses all the limitations of claim 1.
Kaneko discloses:
wherein the lamp unit is disposed outside in the vehicle width direction with respect to the rearward imaging device and the downward imaging device. [See Kaneko, Fig. 17 illustrates “side turn lamp” (380) being disposed “outside” in the vehicle width direction with respect to first and second cameras (331, 332) in that the side turn lamp extends further than the first and second cameras and hence is “outside” with respect to said cameras.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CN 107031521 A			Kaneko et al.
US 20030214733 A1			Fujikawa, Yoshihiro et al.
US 20140063245 A1			BOWERS; Kenneth et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486